DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 01/20/2022.
Reasons for Allowance
3.	Claims 1-8, 10-11, 13-16 and 18-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a driving system and a display device to adjust an intensity of the light sources to improve color deviation. Independent claims 1, 18 and 19 identifies the distinct limitations “wherein the predetermined adjustment coefficients are obtained through calculating according to a predetermined calculating formula or searched through an adjusting coefficient look-up table; wherein the second color space signals and the first color space signals satisfy the following formula: S’=axS4+bxS3+cxS2+dxS+e; wherein S is the current color saturation signal corresponding to the first color space signals and S’ is the color saturation signal corresponding to the second color space signals; the a, b, c, d, and e are constant; the a, b, c, d, and e are searched by a predetermined formula coefficient look-up table according to the differences of a color saturation value and a hue interval”.
	The closest prior arts Kurokawa et al. (US 2010/0079479 A1) discussed in the Office action dated 10/26/2021 and Mosle et al. (US 2012/0293530) and Matsumoto et al. (US 2010/0091034 A1) cited discussed in the Office action dated 10/26/2021, either singularly or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693